Citation Nr: 1417809	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-12 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to exposure to herbicides and as secondary to service-connected diabetes mellitus, type 2.  

2.  Entitlement to a rating in excess of  20 percent for diabetes mellitus, type 2, with diabetic retinopathy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969, which included a tour of duty in the Republic of Vietnam.  This issue is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which determined that new and material evidence had been received to reopen a previously denied claim of service connection for hypertension and denied the claim on the merits, and also denied a rating in excess of 20 percent for diabetes mellitus.  A February 2007 rating decision (continuing the denial of a higher rating for diabetes mellitus) recharacterized the disability as diabetes mellitus with diabetic retinopathy, to acknowledge that service connection was established for retinopathy associated with the diabetes.  

A July 2010 Board decision by an Acting Veterans Law Judge reopened the claim of service connection for hypertension, and remanded to the RO for further development the issues of service connection for hypertension (on de novo review) and regarding the rating for diabetes mellitus with diabetic retinopathy.  In January 2013, the Acting Veterans Law Judge again remanded the case to the RO for additional development of the issues (to include entitlement to a TDIU rating which was noted to have been raised by the Veteran and his representative).  As the Veteran had requested a hearing, the case was reassigned to the undersigned for that purpose.  A videoconference hearing was held before the undersigned in November 2013; a transcript of the hearing is associated with the record.    

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  The Veteran served a tour of duty in the Republic of Vietnam from December 1968 to October 1969, and may be presumed to have been exposed to herbicides therein. 

2.  Hypertension was not manifested in service or to a compensable degree within one year following the Veteran's separation from service; his hypertension is not shown to be related to an injury, disease, or event in service including exposure to herbicides, or to have been caused or aggravated by his service-connected diabetes mellitus.  

3.  Throughout, the Veteran's diabetes mellitus has required oral hypoglycemic agents and a restricted diet for management; it is not shown to have required regulation of activities.

4.  The Veteran's diabetic retinopathy is not manifested by blindness in one eye; at worst, his corrected visual acuity is 20/20 in each eyes; he has not experienced any incapacitating episodes as a result of diabetic retinopathy.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 

2.  A rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2013); 38 C.F.R. § 4.84a, Code 6006 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in October 2004, March 2005, August 2005, and March 2006.  The Veteran was notified of the evidence needed to substantiate the claims of service connection for hypertension and of a higher rating for diabetes mellitus; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The March 2006 notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  The Veteran has had the opportunity to testify at a hearing before the undersigned in November 2013.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2013, the undersigned indicated that the Veteran's testimony would focus on the issues of service connection for hypertension and of a higher rating for diabetes mellitus, and noted the elements to substantiate the claims found lacking (such as the relationship between his hypertension and diabetes mellitus, and the effect that his diabetes mellitus has on his functioning at work and also in everyday activities).  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's hypertension and the nature and severity of his diabetes mellitus.  No pertinent outstanding evidence was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and a higher rating.  Neither the representative nor the Veteran has alleged a deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO obtained the Veteran's service treatment records (STRs) and VA records.  The Veteran himself submitted treatment records from private physicians, to include Dr. Manoogian, D.O., and Dr. Rutkowski, O.D.  He has not identified any other records pertinent to the issue on appeal that remain outstanding.  The Veteran underwent VA compensation examinations in April 2006, January 2011, February 2011, and June 2013, to address the relevant questions arising from the claims, namely the nature and etiology of hypertension and the nature and severity of diabetes mellitus.  The medical opinions received in relation to the hypertension claim are adequate for rating purposes, as together they reflect familiarity with the record and include a detailed explanation of rationale with citation to medical literature.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, as the examination reports contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the diabetes mellitus under governing rating criteria, the Board finds that the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence in the record dated subsequent to the June 2013 VA examination that shows a material change in the diabetes mellitus to warrant a reexamination.  38 C.F.R. § 3.327(a).  The Veteran has not identified any evidence pertinent to the issues being decided that remains outstanding.  VA's duty to assist is met. 

Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and hypertension, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  
38 U.S.C.A.§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran seeks service connection for hypertension to include as due to exposure to herbicides or as secondary to his service-connected diabetes mellitus.  At the November 2013 hearing, he testified his hypertension was diagnosed after the diagnosis of his diabetes mellitus, and that his private doctor has related the hypertension to the diabetes (but that no VA doctor has done the same).  

The Veteran served on active duty from November 1967 to November 1969.  His service treatment records (STRs) are silent for any complaints, findings, treatment, or diagnoses relating to hypertension, and his blood pressure reading on his separation physical examination in October 1969 was 120/80.  Thus, on the basis of the STRs alone, hypertension is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) is not warranted. 

Moreover, there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  He is not claiming to have had hypertension or high blood pressure readings during service or for many years thereafter.  In his [now] reopened claim for service connection in July 2004 he reported that the onset of "diabetic hypertension" was in April 2002, and he continuously has asserted that his hypertension post-dated the diagnosis of his service-connected diabetes mellitus (which by private medical records is shown to have had its onset in the early to mid-1990s (according to Dr. Manoogian, the Veteran's diabetes was diagnosed in 1994 and 1993, as indicated in statements in April 2005 and December 2007, respectively).  As continuity of symptomatology is not shown by the clinical record or by the statements of the Veteran, the preponderance of the evidence is against a finding of service connection for hypertension based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

VA initially diagnosed the Veteran's hypertension in 2002, and a private doctor initially noted that the Veteran was hypertensive in 2001; such initial notations of hypertension are more than 30 years after service separation, is well beyond the one-year presumptive period afforded for establishing service connection for hypertension as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309.  A VA examining physician in August 2002 acknowledged the Veteran's "potential Agent Orange exposure" having served in Vietnam.  As service personnel records show that the Veteran served a tour of duty in the Republic of Vietnam from December 1968 to October 1969, his exposure to herbicides therein is presumed.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not among the diseases listed as determined to be related to exposure to herbicides (and the provisions of 38 U.S.C.A. § 1116 have no application inn this matter). 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board next turns to the question of whether service connection for hypertension may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) or 38 C.F.R. § 3.310 (secondary service connection), it is shown to be related to service.  Following application of the pertinent law to the evidence, there is no competent evidence to substantiate these theories of entitlement.  

Initially, after having considered the medical evidence and statements of the Veteran, the Board finds that the record clearly does not show, nor was it alleged, that the Veteran's hypertension is directly related to his period of active service.  As earlier noted, the record shows findings of hypertension as early as 2001, when Dr. Rutkowski indicated in a November 2001 statement that the Veteran was hypertensive.  However, neither he nor any other individual competent to provide an opinion on the matter has concluded that there was a connection between the current hypertension and the Veteran's period of service.  A VA examiner in February 2011 specifically opined, after citation to pertinent service treatment records and medical literature, that the Veteran's hypertension was not caused by or result from service.  A June 2013 VA examiner likewise found that it was less than a 50 percent probability that the current hypertension was incurred during service, based on a review of the record to include the service treatment records showing no indication of any elevated blood pressure readings at any time.  Hence, service connection for hypertension on the theory of direct service connection (under 38 C.F.R. § 3.303(d)) is not warranted. 

The Veteran's primary claim is based on a secondary service connection theory of entitlement, under 38 C.F.R. § 3.310.  As was noted previously, he contends that his hypertension is secondary to his service-connected diabetes mellitus, type 2.  The record contains statements from a private physician and VA examiners.  In assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).
The record includes an August 2002 VA examination report, wherein the examining physician diagnosed hypertension and concluded that the hypertension was not due to diabetes.  However, rationale underpinning such a conclusion was not provided.  Therefore, the probative value of such an opinion is greatly reduced.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Then, in a December 2007 statement, Dr. Manoogian, a Board certified family practitioner, indicated that the Veteran had been his patient for 15 years and that it was his opinion that the Veteran's "hypertension can not [be] ruled out as a consequence of the Diabetes Mellitus."  This statement, too, was not supported by any rationale or reference to any medical principles or literature.  Nor was it based on a review of the claims file.  In any case, it is not couched in definitive terms and it merely demonstrates that the Veteran's hypertension may possibly be the result of his diabetes.  In that regard, it is noted that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related [to service-connected disability] is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related to service.  Obert v. Brown, 5 Vet. App. 30 (1993); see also, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, this opinion has little, if any, probative value on the critical question of the relationship, if any, of the Veteran's hypertension to his service-connected diabetes.  

In contrast, the VA examination reports of February 2011 and June 2013 offer medical opinions based on a review of the claims file and consideration of the Veteran's medical history, together with sufficient explanation of rationale to decide the claim.  Moreover, the opinions include consideration of the degree of likelihood that the Veteran's hypertension was related (i.e., both causally and by aggravation) to diabetes, as claimed.  These opinions are unfavorable to the claim.  The opinions, particularly the 2013 opinion which contained more complete rationale, warrant substantial probative weight.

Upon review of the record and considering the Veteran's prior medical history and examinations, a VA examining physician opined in February 2011 that the Veteran's essential hypertension is not a complication of diabetes and that it was not worsened or increased by the diabetes.  The initial, short explanation given was that diabetes did not cause hypertension and that the Veteran had an increased body mass index (BMI).  Later in the report the examiner expounded on the reasons for her conclusion.  She first gave an overview of the medical literature concerning the pathogenesis and risk factors of essential hypertension.  She found that the Veteran's hypertension was less likely than not caused by or a result of his service-connected diabetes mellitus.   She referenced the risk factors for the development of essential hypertension (to include obesity), which she had previously summarized, and noted that the Veteran had such a risk factor, specifically an elevated BMI of 33.80.  She also reiterated, based on a literature review, that diabetes did not cause hypertension and that there was no evidence that diabetes aggravated his hypertension.  These last assertions were perfunctory and the claims file was returned for a more complete opinion with rationale.  

A VA examiner in June 2013 opined that it was less likely than not that hypertension was etiologically related to or had increased in severity beyond natural progression as a result of diabetes mellitus.  It was explained that hypertension occurred due to narrowing of the arteries, and that in diabetes this can be caused by continued and consistently high blood glucose levels.  When the renal blood flow is restricted by diabetes, the blood pressure increases.  The examiner noted that the Veteran did not have indications of renal impairment.  She found that while hypertension could be negatively affected by the diabetes, in the Veteran's case it was not affected, as evidenced by his normal renal function.  

In sum, these VA opinions, particularly the 2013 examination, which cite to supportive clinical data and refute a nexus between hypertension and diabetes on both causal and aggravation grounds, are more persuasive evidence than the VA examiner's opinion in 2002 and the statements of the Veteran's private doctor.  
To the extent the Veteran asserts that there is an association between his hypertension and his service-connected diabetes mellitus, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of hypertension, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), hypertension is not a condition found under case law to be capable of lay observation, and the determination as to the presence of hypertension is therefore medical in nature and not capable of lay observation.  That is, the question of whether hypertension is brought on, or increased, by another disability such as diabetes mellitus constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of secondary service connection.  Therefore, to the extent the Veteran's statements are offered as proof of the relationship (causally or by aggravation) between hypertension and diabetes, the statements are not competent evidence, and must be excluded.  That is, they cannot be considered competent evidence favorable to claim. 

The medical opinions provided by the VA examiners in 2011 and 2013, on the other hand, are based on a review of the onset, clinical course, and status of the Veteran's hypertension.  Those examiners are qualified by education and training to offer medical opinions on the etiology of the hypertension, and they concluded that it was not at least as likely as not that the hypertension was caused or aggravated by diabetes mellitus, type 2, as claimed.  This evidence opposes rather than supports the claim.  The preponderance of the evidence is against the Veteran's claim under the theory of secondary service connection under 38 C.F.R. § 3.310, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

For the above reasons, considering all applicable theories of entitlement, service connection for hypertension is not warranted. 

Increased Rating for Diabetes Mellitus with Diabetic Retinopathy

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings"  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's type 2 diabetes mellitus with diabetic retinopathy has been rated 20 percent disabling under 38 C.F.R. § 4.119, Code 7913 which provides for such rating when diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A higher, 40 percent, rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  The notes to the Code provide, in part, that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation, and that noncompensable complications are considered part of the diabetic process under the Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

The Veteran claims that his diabetes mellitus is more severe than is reflected by his current 20 percent rating.  However, based on a review of the record, the Board finds that the preponderance of the evidence is against his claim.  

The pertinent evidence in this case includes private and VA outpatient records and VA examination reports.  Such evidence clearly shows that the Veteran requires medication - oral hypoglycemic agents - for management of his diabetes mellitus.  Further, there is an indication that he also requires a restricted diet, as specifically noted by the VA examiners in April 2006 and June 2013.  Nevertheless, there is no evidence that the diabetes also requires regulation of activities, as required for a 40 percent rating under Code 7913 (since the requirements are in the conjunctiive).  The VA examiner in April 2006 noted that the Veteran did not restrict his activities on account of the diabetes.  For example, he did not avoid strenuous activities to prevent hypoglycemic reactions.  The VA examiner in June 2013 likewise stated that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  

Moreover, the private and VA treatment records do not show that the Veteran's activities are expressly regulated on account of his diabetic condition.  On VA records in June 2010 and May 2012, for example, it was noted that the Veteran continued to be non-compliant with his diet and that he felt he could not exercise as much as he would like to do.  It was also noted he was obese and had either gained weight (as noted in 2010) or lost weight (as noted 2012) since his last visit.  VA outpatient records in November 2012 indicate that the Veteran's physician discussed with him the need to start on insulin.  The Veteran stated that he intended to speak with his private primary care provider on the matter.  In the meantime, he would be continued on metformin (an oral anti-diabetic drug).  Even if it is shown that the Veteran's medical regiment for diabetes now required insulin, there is still no medical evidence that along with this medication change he was restricted in terms of his activities.  At the hearing in November 2013, the Veteran affirmed that he was still maintained on metformin and glipizide, and that although he had been placed on a restricted diet by his doctor, he had not been placed on any restricted activities.  During the hearing the undersigned granted the Veteran a 60 day abeyance period to obtain evidence of regulation of activities; such evidence has not been received.  

"Regulation of activities" has been defined as a situation in which the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The record does not demonstrate that the Veteran has been medically advised to decrease his level of activity or exercise.  Thus, he does not meet this criterion for the next higher rating for the diabetes mellitus.

The Veteran's representative argued in an October 2012 statement that the RO failed to consider the criteria for a rating higher than 40 percent, as the Veteran may meet the criteria for a 60 percent or 100 percent rating under Code 7913, notwithstanding the absence of any regulation of activities.  The Board has considered such criteria, in addition to that criteria for a 40 percent rating, but still concludes that the Veteran does not satisfy such criteria for a higher rating.  The criteria for a 60 percent and 100 percent rating require episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization (at least once per year, for a 60 percent rating) and frequent visits to a diabetic care provider (at least twice a month, for a 60 percent rating).  The VA and private medical records do not show that the Veteran has been hospitalized for ketoacidosis or hypoglycemic reactions or that his visits to a diabetic care provider are as frequent as twice a month.  

As the Veteran's current 20 percent rating for diabetes also includes consideration of the noncompensable rating for the associated diabetic retinopathy, the Board will also address the retinopathy rating.  As previously noted, service connection for diabetic retinopathy was established in a February 2007 rating decision and assigned a 0 percent rating because the criteria for a compensable rating were not met.

The criteria for rating eye disabilities are set forth in 38 C.F.R. § 4.79, which were revised and amended effective December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Because the Veteran's claim was filed prior to 2008 and the new criteria are only applicable to claims filed on or after December 10, 2008, only the old criteria as set forth under 38 C.F.R. § 4.84a (2008) are applicable in this case.  

The Veteran's private doctor, Dr. Rutkowski, indicated in a June 2006 statement that the Veteran had very mild background diabetic retinopathy as shown on a dilated fundus examination.  His best corrected visual acuity was 20/20 at distance and near at that time.  She educated the Veteran on diabetes and the risk of blindness associated with diabetic retinopathy.  Based on this statement, the RO granted service connection for the retinopathy.  However, a VA examiner in January 2011 stated that the Veteran did not have any retinopathy or other diabetic-related ocular findings in the eyes.  On examination, the Veteran's visual acuity findings were the same as those reported earlier by Dr. Rutkowski.  A VA examiner in June 2013 likewise did not find any retinopathy in the eyes and instead diagnosed cortical cataract.  On visual acuity examination, the Veteran had corrected distance vision that was in the range of 20/40 or better in each eye.  In further remarks, the examiner stated that the Veteran's cataracts were a normal aging change but that diabetes mellitus was also a risk factor; he noted that the Veteran had good (20/20) corrected visual acuity on both eyes despite it that day.  

Where bilateral visual acuity is shown to be associated with diabetic retinopathy, it will be rated by analogy under 38 C.F.R. § 4.84a, Code 6006 for retinitis.  Such diseases are to be rated from 10 to 100 percent disabling based upon impaired visual acuity or loss of field of vision, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is to be assigned during active pathology.  38 C.F.R. § 4.84a, Codes 6000-6009 (2008).

The overall loss of acuteness or "sharpness" of vision is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  In making this assessment, the best distant vision obtainable after best correction with glasses will serve as the basis of the rating, except in cases of keratoconus, where contact lenses are medically required.  38 C.F.R. § 4.75.

Specifically, under 38 C.F.R. § 4.84a , Codes 6061 through 6079 provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a, Codes 6061-6079, Table V (2008).  These criteria provide that the impairment of central visual acuity is to be evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  

When the findings of the best corrected visual acuity on examinations (as noted above) are applied to Table V they correspond to noncompensable ratings.  It is moreover noted that the VA examiner in April 2006 found the Veteran to have no ocular complications on an evaluation of diabetes mellitus.  In January 2011, the VA examiner stated that the Veteran had a history of wearing soft contact lenses in both eyes for many years.  On examination, the Veteran reported no general or visual symptoms in the eyes.  On a VA examination in June 2013, the Veteran reported no ocular complaints.  He had new bifocals from 1/11 refraction but did not bring them with him, and he wore soft contact lenses.  Based on the VA examination reports, as well as private and VA treatment records, there is no evidence to show loss of field of vision, pain, a rest requirement, incapacitating episodes, or active pathology (i.e., applicable criteria for a higher rating).  Thus, there is no basis upon which to provide a separate compensable rating for the service-connected retinopathy associated with diabetes mellitus.  

The Board concludes that the preponderance of the evidence is against the claim for a rating higher than 20 percent for the service-connected diabetes mellitus, type 2, with diabetic retinopathy under the applicable codes including Code 7913 and Code 6006.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

As this appeal is from the initial rating assigned, and the Board has taken into consideration "staged ratings" for various periods of time since service connection was established.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board finds that the evidence shows that the Veteran's diabetes mellitus was no more than 20 percent disabling throughout the entire period considered.  

Moreover, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of such rating.  The threshold requirement for such referral is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the rating criteria reasonably describe the level and symptomatology of the Veteran's diabetes mellitus, type 2, and provide for higher ratings for more severe symptoms related to the service-connected disability.  For example, the manifestations of (and effects on daily living from) diabetes mellitus, including the need for various types of medication and level of care by a diabetes specialist, the restrictions on diet and level of activity, episodes of ketoacidosis or hypoglycemic reactions resulting in hospitalization, and complications (that are not separately evaluated), are all incorporated in the schedular criteria for evaluating diabetes mellitus.  As articulated in the above discussion, the Veteran's diabetes has been manifested by oral hypoglycemic medication and consideration of insulin regimen, a restricted diet, and visits to a diabetic care provider.  He also has noncompensable complications related to his eyes (although recent reports indicate the presence of cataracts rather than diabetic retinopathy) and erectile dysfunction.  His more severe complications, such as peripheral neuropathy of upper and lower extremities, are separately rated.  [He has not disagreed with those assigned ratings, and they are not on appeal before the Board.].  He is not shown to have been hospitalized for any episodes related to the diabetes.  Thus, the Board finds that he does not experience any symptomatology with regard to his diabetes mellitus not contemplated under the relevant rating criteria.  As the disability picture presented by the diabetes mellitus, type 2, is entirely encompassed by the Rating Schedule criteria, referral for extraschedular consideration is not required.


ORDER

The appeal seeking service connection for hypertension, claimed as due to exposure to herbicides and as secondary to service-connected diabetes mellitus is denied.  

The appeal seeking a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy is denied.  


REMAND

The Veteran's claim for a TDIU rating was last adjudicated by the RO in a July 2013 supplemental statement of the case (SSOC).  The RO based its denial on a June 2013 VA examination opinion, wherein the examiner found that there would be certain limitations placed on the Veteran due to his service-connected disabilities, namely, limits in working with continuous physical exertion, in extreme temperature or moist areas, at unprotected heights, in isolated areas alone, and where prolonged walking or heavy labor was required.  Despite the limits, the examiner believed the Veteran would not be precluded from performing sedentary to mild physical employment.  Thus, she concluded that it was less likely than not that the Veteran's diabetes, either alone or in aggregate, rendered him unable to secure or follow a substantially gainful occupation during the period of the pending claim.  

At the time of issuance of the July 2013 SSOC, the RO (in a July 2013 rating decision) had granted higher ratings for peripheral neuropathy of the extremities, associated with diabetes mellitus.  Specifically, a 30 percent rating was assigned for the left upper extremity, and 20 percent ratings were assigned for each of the other three extremities, all effective in June 2013; the total combined rating was 80 percent, which was an increase from the combined rating of 50 percent rating effective before June 2013.  In the SSOC, the RO does not appear to have considered all pertinent evidence in the record.  For example, there is no reference in the SSOC to the Veteran's TDIU application (VA Form 21-8940) or a related statement, both of which were received at the RO in May 2013 (but evidently not associated with the record until after the issuance of the SSOC).  On these forms, the Veteran indicated that he had stopped working as an insurance agent - a career he had maintained for more than 30 years - in March 2008 solely on account of his diabetes and its complications.  He asserted that he is no longer capable of going on appointments or using a computer (due to pain and numbness in his hands and feet), and that his condition has worsened since he had left his job.  

Additional relevant evidence not cited by the RO in the adjudication of the TDIU issue includes statements received years earlier (in January 2005), wherein family members and co-workers attested to the difficulties they observed the Veteran having performing job functions.  Furthermore, at the November 2013 hearing, the Veteran maintained that his peripheral neuropathy resulted in permanent and total disability; he testified that he was trained only as an insurance agent ("pretty much office work") and was required to drive for work on appointments to the homes of clients.  He described how his peripheral neuropathy kept him from doing even sedentary type of work.  Notably, the VA examiner in 2013 did not discuss the Veteran's peripheral neuropathy of the upper and lower extremities and its particular impact on his hands and feet in the context of whether he was employable.  The VA examiner had acknowledged during a neurological examination in June 2013 that the Veteran had reported constant severe pain and numbness in the extremities, but still found sedentary to mild physical labor was not precluded.  This conclusion seems at odds with the Veteran's testimony that if he performed any type of repetitive work, he was unable to use a "mouse" on a computer for more than about 10 minutes, or else his hand "falls asleep."  

As indicated by the undersigned at the hearing (transcript, p. 13), this issue must be remanded for the RO to consider the Veteran's service-connected peripheral neuropathy with regard to the TDIU claim, especially in light of the recent awards of higher ratings for peripheral neuropathy in each extremity.    

Accordingly, the case is REMANDED for the following action:

1.  Review the record, including VA examination reports pertaining to the evaluation of the Veteran's peripheral neuropathy, statements of the Veteran's family and co-workers received in January 2005, testimony of the Veteran relevant to his employability, the TDIU application and statements of the Veteran received in May 2013 relevant to his TDIU claim, and any new evidence added to the claims file.  Determine whether an additional VA examination is needed to decide the claim for a TDIU rating (and if so, arrange for such).  For example, if the evidence suggests that the peripheral neuropathy has increased in severity, an examination to ascertain the severity of the peripheral neuropathy and its impact on employability would be needed.  

2.  Thereafter, readjudicate the claim for a TDIU rating.  If it remains denied, issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


